DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11218226 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 1, line 19 has been amended as follows:
	the low loss dispersion limiting fiber, the  
Allowable Subject Matter
Claims 1-4, 6-9, 12-19, 23-25, and 28-35 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, the low loss dispersion limiting fiber, the fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least 10 Gbit/sec.
	Claim 32, the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core, has a length of at least 200 km, and is structurally configured to limit dispersion of a photon comprising a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon pulse having the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/Km or less such that quantum key bit information of a plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least about 10 Gbit/sec.
	Claim 33, the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least 10 Gbit/sec.
	Claim 34, the low loss dispersion limiting fiber comprises a core and a cladding surrounding the core and is structurally configured to limit dispersion of a photon pulse having a wavelength of about 1550 nm at an absolute dispersion rate of about 9 ps/(nm)km or less and induce attenuation of the photon comprising the wavelength of about 1550 nm at an attenuation rate of about 0.175 dB/km or less such that the quantum key bit information of the plurality of photons output by the photonic quantum bit generator is receivable at the photon detector unit at a bit rate of at least 10 Gbit/sec.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636